IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED sTATES 01= AMERch, case No.; 9 1 {q C 5 3
Plaimiff, violation No.: 64 33 ¢/7{ Ng /£/
vs 0RDER 'ro APPEAR

gary-l 5./<€:'1/)5

Defendant.

 

 

You are ordered to appear for your next court hearing on
joy/lrs ! 30 , QO/j at 1111 OQ O_l,.m. in Courtroom No. 7 at the

Romarn L. I-Iruska Federal Courthouse, 111 S. 18th Plaza, Omaha,
Nebraska.

Fa_iling to appear in court as directed may result in a Warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Conternpt of Court. Each of these may
be punishable by a term of imprisonment, a fine or both.

Dated thisg_§ day of ZMQ [(}\, ZOL?.

BY THE COURT:

stf Susan M. Bazis
United States Magistrate Judge

Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.

5 -OZS ~/9 ¢§%%,W/

Date Defien%la'nt

